

116 HR 4257 IH: To require the Commodity Futures Trading Commission to establish an Office of Minority and Women Inclusion, and for other purposes.
U.S. House of Representatives
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4257IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2019Mr. David Scott of Georgia introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require the Commodity Futures Trading Commission to establish an Office of Minority and Women
			 Inclusion, and for other purposes.
	
		1.Establishment of Office of Minority and Women Inclusion at the Commodity Futures Trading
 Commission; internship programSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the following:
			
 (16)Office of Minority and Women InclusionWithin 6 months after the date of the enactment of this paragraph, the Commission shall comply with section 342 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
				(17)Annual internship program
 (A)In generalThe Executive Director shall establish a program to place an appropriate number of students attending qualified institutions in a semester-length internship within one of the Commission’s divisions.
 (B)FundingThe Commission shall set aside an appropriate percentage of the funds allocated to the office of the Chairman to enable the selected interns identified in subparagraph (A) to afford living expenses, including rent and a per-diem, in the metropolitan areas where the Director identifies internship opportunities.
 (C)Qualified institution definedIn this paragraph, the term qualified institution means— (i)an 1890 Institution (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601));
 (ii)a 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301 note));
 (iii)an eligible institution (as defined in section 1489 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3361)); or
 (iv)a Hispanic-serving institution (as defined in section 1404 of the Food and Agriculture Act of 1977 (7 U.S.C. 3103))..
		